Citation Nr: 0318094	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  00-08 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

On September 6, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the appropriate VA 
medical facility for the veteran to be afforded 
the following examination:  a VA examination by 
a psychiatrist to assess the severity of his 
service-connected PTSD.  The claims folder 
should be made available to the examiner for 
review.  The psychiatrist should assign a global 
assessment of functioning (GAF) score and 
explain the significance of the score in terms 
of social and industrial impairment.  

Findings necessary to apply the criteria in 38 
C.F.R. § 4.130 (2001) should be set forth.  The 
criteria are as follows:  a 100 percent rating 
is warranted for total occupational and social 
impairment, due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130 
(Diagnostic Code 9411) (2001).  A 70 percent 
rating is warranted for occupational and social 
impairment, with deficiencies in most areas, 
such as work, school, family relations, 
judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work-like 
setting); inability to establish and maintain 
effective relationships.  Id.  A 50 percent 
rating is warranted for occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as:  flattened 
affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once 
a week; difficulty in understanding complex 
commands; impairment of short- and long-term 
memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty 
in establishing and maintaining effective work 
and social relationships.  Id.  A 30 percent 
rating is warranted for occupational and social 
impairment with occasional decrease in work 
efficiency and intermittent periods of inability 
to perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and conversation 
normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly 
or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, 
directions, recent events).  Id.  A 10 percent 
rating is warranted for occupational and social 
impairment due to mild or transient symptoms 
that decrease work efficiency and ability to 
perform occupational tasks only during periods 
of significant stress, or symptoms controlled by 
continuous medication.  Id.

2.  The rationale for the psychiatrist's 
opinions should be set forth in detail.  If the 
psychiatrist provides an opinion that is 
contrary to one already of record, the 
psychiatrist should point to specific findings 
and/or medical authority to explain why his or 
her opinion differs from the opinion(s) already 
of record.  The psychiatrist should explain his 
or her opinions in light of the GAF scores 
already of record.  Additionally, the 
psychiatrist should address the August 1999 VA 
examiner's statement that the veteran's symptoms 
of depression might be seen as globally part of 
his PTSD or as reactive to his hepatitis and 
liver failure.  In addition, if possible, the 
psychiatrist should specify the symptomatology 
that is attributable to PTSD versus that which 
is due to another psychiatric disability, 
specifically a mood disorder due to hepatitis, 
cannabis dependence, adjustment disorder with 
depressed mood, dysthymia, or a major depressive 
episode.  (See February 1999 VA treatment record 
and August 1999 VA examination report.)   

3.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any benefit 
sought on appeal remains denied, the appellant 
and representative, if any, should be furnished 
a supplemental statement of the case and given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





